DETAILED ACTION
This office action is in response to the amendments filed on 07/15/2022.
Claim 4 has been cancelled.
Claims 1-3, 5-13 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks pg 6, filed 07/25/2022, with respect to claim objections, 35 USC 112(f) interpretations, and 35 USC 112(b) rejections have been fully considered and are persuasive.  The claim objections, 35 USC 112(f) interpretations, and 35 USC 112(b) rejections has been withdrawn. 

Applicant’s arguments filed 07/25/2022 regarding the 35 USC 103 rejections in Remarks pg.6-9  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim1, 6, 9, 10, 11 are objected to because of the following informalities: 
Each claim recites in part “policy enforcement local context” but in next limitations recites “the local context” It seem applicant intents for there to be antecedent basis for the same local context, however is not consistent with the naming of this context.  This should be corrected such that both are “local context” or “policy enforcement local context”; or “the local context” should be amended to recite “a local context” for there not to be antecedent basis issues with the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5- 7, 9-13  are rejected under 35 U.S.C. 103 as being unpatentable over Bosch et al. (hereinafter Bosch, US 2015/0334595 A1) in view of Wang et al. (hereinafter Wang, US 2016/0352629 A1).

Regarding Claim 1, Bosch discloses A method of managing an enforcement rules policy (Bosch: para.0010 shows managing policies in service chain environment.) in a virtualized communications network (Bosch: para.0053 virtual network domain 80) comprising virtualized functions, called service functions (SF) (Bosch: para.0053 services), the method being implemented by an SDN controller of the network (Bosch: para.0053 Local Policy Anchor 34 and SDN controller 32 together) and comprising: 
Generating, from a set of rules describing the policy, called a model at least one policy enforcement local context associated with at least one of the service functions (SFi) (Bosch: para.0056 “Based on the policy and/or charging information for the subscriber, local policy anchor 34 may determine a service chain to receive the subscriber's packet at 430. At 432, local policy anchor 34 may communicate the determined service chain, subscriber policy and/or charging information and an IP address for local policy anchor 34 to classifier 38a.:” in this case, the service chain is the “local context” that contains information about the next service to be applied. The context is subscriber policy information.); 
comprising a context regarding the model (Bosch: para.0030 “In various embodiments, Gi-LAN SG 30, via classifiers 38 a-38 b, can then enforce the new and/or updated policies on the services in a given chain by including the new policy rules in-line with IP traffic in the NSH packet header for packets flowing through the service chain.” para.0033 “Local policy anchor 34 may execute the policies and/or charging rules/functions and may derive a classification, which can indicate a service chain to receive the flow” local anchor uses the policies and charging rules and functions, together these make up the model);
forwarding of the at least one local context to the at least one service function (SFi) (Bosch: para.0037 “In one or more embodiments, new policies for a given policy server can be enforced, updated, renewed, etc. for one or more services anchored on one or more service chains by the policy server ‘pushing’ its new policy information to local policy anchor 34. In one or more embodiments, local policy anchor 34 may relay the new policies to the service(s) by including the new policies in-line (e.g., through use of an NSH packet header, with or without a payload) on subsequent packet flows for chains including the service(s). In one or more embodiments, local policy anchor 34 may also ‘push’ the new policies onto the associated service(s) if the service(s) if the service(s) has established a policy session with local policy anchor 34.” the policy information regarding the services can also be forwarded to the services themselves.); and
an encapsulation header (Bosch: para.0037 “In one or more embodiments, local policy anchor 34 may relay the new policies to the service(s) by including the new policies in-line (e.g., through use of an NSH packet header, with or without a payload) on subsequent packet flows for chains including the service(s).” NSH packet header) 
 comprising a context regarding the model (Bosch: para.0030 “In various embodiments, Gi-LAN SG 30, via classifiers 38 a-38 b, can then enforce the new and/or updated policies on the services in a given chain by including the new policy rules in-line with IP traffic in the NSH packet header for packets flowing through the service chain.” para.0033 “Local policy anchor 34 may execute the policies and/or charging rules/functions and may derive a classification, which can indicate a service chain to receive the flow” local anchor uses the policies and charging rules and functions, together these make up the model);
forwarding of the encapsulation header to at least one packet router, called a classifier (Bosch: para.0033 “Local policy anchor 34 may communicate or inform classifiers 38a-38b of the service chain classification determined for the subscriber's flow and may provide a set of parameters to the classifiers which can be encapsulated in an NSH packet header for the FSOL packet and subsequent packets of the subscriber's flow.” and Fig. 4, here it can be seen that the subscriber flow, service chain classification can all be sent via an NSH packet header, when the packet is a first sign of life packet. Fig.4 shows in steps 412->420 ->422->424->430 how the local anchor processes the FSOL packet and sends the header to the classifier.).
However while Bosch discloses that the service chain information includes a specific chain, for example 36 1-N in Fig. 1, and shows examples of services such as deep packet inspection, NAPT, and others in para.0022 Bosch does not explicitly disclose the at least one local context comprising at least one definition of at least one action to be performed by the at least one of the service functions (SFi).
Wang discloses generating, from a set of rules describing the policy, called a model, at least one policy enforcement local context associated with at least one of the service functions (SFi) (Wang: para.0049 “For example, the classifier is configured with classification rules for identifying an SFC and/or a service flow, application-specific contextual information, and a forwarding scope for the application-specific contextual information.” para.0049 “The classifier generates a service header (e.g., an SCH or an NSH) according to the classification rule, application-specific contextual information, and the forward scope. For example, the service header may carry a path identifier that identifies the service flow, a set of application-specific contextual information and the SFs that are included in the forwarding scope for each application-specific context metadata. The service header may indicate whether the application-specific contextual information may be forwarded to any SFs in the service flow or selectively forwarded to some SFs, as discussed more fully below.” para.0056 “At step 940, when the first of the application data packets matches the classification rule, a first SFC packet is generated by adding the dynamic application-specific contextual data to the first application data packet according to the classification rule to enable communication of the application-specific contextual data to at least one of the SFs in the SFC.” various types of information are determined based on a set of classification rules, such as an SFC, service function chain, contextual information to be used for the functions provided by the SFC can be determined and included into the service header of the packet.), 
the at least one local context comprising at least one definition of at least one action to be performed by the at least one of the service functions (SFi) (Wang: para.0027 “Some SFCs, such as voice over Internet protocol (VoIP) applications or other Internet multimedia service (IMS) applications, may provide supplementary services through SFs, such as transcoding, encryption, and/or fraud prevention…However, the operations of the transcoding, the encryption, and the fraud prevention are all dependent on contextual information specific to a call, where the contextual information varies on a per call basis. For example, a transcoding function may operate on codec parameters, an encryption function may operate based on encryption parameters and/or encryption keys, and a fraud prevention function may operate on call information that are generated when a call is placed. As such, the contextual information may be referred to as dynamic application-specific contextual information, which is determined and/or generated dynamically upon an initiation of an application and may be updated based on an operation associated with the application.” application-specific contextual information includes specific information that is required to perform the specific service functions, thereby defining the action to be performed by that service function.), and 
an encapsulation header comprising a context regarding the model (Wang: para.0049 “The classifier generates a service header (e.g., an SCH or an NSH) according to the classification rule, application-specific contextual information, and the forward scope. For example, the service header may carry a path identifier that identifies the service flow, a set of application-specific contextual information and the SFs that are included in the forwarding scope for each application-specific context metadata. The service header may indicate whether the application-specific contextual information may be forwarded to any SFs in the service flow or selectively forwarded to some SFs, as discussed more fully below.”  para.0056 “At step 940, when the first of the application data packets matches the classification rule, a first SFC packet is generated by adding the dynamic application-specific contextual data to the first application data packet according to the classification rule to enable communication of the application-specific contextual data to at least one of the SFs in the SFC.” the context generated from the model, as described above, is incorporated into the header.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bosch with Wang in order to incorporate the at least one local context comprising at least one definition of at least one action to be performed by the at least one of the service functions.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing tailored services to packets using contextual information that further defines actions to be performed by the services functions (Wang: para.0049.)

Regarding Claim 2, Bosch-Wang discloses claim 1 as set forth above.
Bosch further discloses wherein generating comprises: 
obtaining, from the model, of at least one set of rules for processing packets by at least one of the service functions (SFi), called an enforcement policy chain EC1 (Bosch: para.0032 “If local policy anchor 34 has not cached the mobile subscriber's policy information, it may load the subscriber's policy and/or charging information from a given policy server (e.g., PCRF 44, OCS 46, OFCS 48, and/or other similar policy server.) by way of one or more standardized DIAMETER-based interfaces (e.g., Gx/Sd, Gy, Gz, etc.).” para.0033 “Local policy anchor 34 may execute the policies and/or charging rules/functions and may derive a classification, which can indicate a service chain to receive the flow.” from the set of rules, such as from the policy information from a policy server, policies for a service chain information can be obtained.); 
obtaining, from the enforcement policy chain, of a context header (Bosch: context header refers to value that is inserted into the encapsulation header, in this case the parameters for the additional policy information for the subscription flow in para.0033, and para.0035) and the at least one policy enforcement local context for at least one of the service functions (SFi} (Bosch: para.0033 “Local policy anchor 34 may execute the policies and/or charging rules/functions and may derive a classification, which can indicate a service chain to receive the flow.” the service chain is the policy enforcement local context); and 
generating the encapsulation header from the context header (Bosch: para.0033 “For purposes of the present example only, assume that the classification indicates that the subscribers flow should be forwarded to service chain 36.1, which may include services A, B, C and D hosted or accessible by Gi-LAN SG 30. Local policy anchor 34 may communicate or inform classifiers 38a-38b of the service chain classification determined for the subscriber's flow and may provide a set of parameters to the classifiers which can be encapsulated in an NSH packet header for the FSOL packet and subsequent packets of the subscriber's flow.” the parameters and the service chain are provided to the classifiers in the encapsulation header, para.0056 shows that the service chain information can be included in the header as well).

Regarding Claim 5, Bosch-Wang discloses claim 1 as set forth above.
Bosch further discloses wherein the forwarding of the encapsulation header to at least one service classifier comprises configuration of the service classifier so that the service classifier delivers, for at least one incoming packet, at least one packet enriched with the encapsulation header (Bosch: para.0056-para.0058, Fig. 4 “At 432, local policy anchor 34 may communicate the determined service chain, subscriber policy and/or charging information and an IP address for local policy anchor 34 to classifier 38a. At 434, classifier 38a may store the information in an association with the subscriber for use in subsequent packets that may be received from the subscriber… classifier 38a may encapsulate the policy and/or charging information and the IP address for local policy anchor 34 in a service header for the subscriber's packet at 440. At 442, classifier 38b may append the packet with the service header. In one or more embodiments, the header may be an NSH as defined by IETF standards. At 446, classifier 38a may inject the subscriber's packet with the service header into the determined service chain for the subscriber.” local anchor sends the encapsulation packet to the classifier, and the classifier than uses the service header in the in steps 442-446 and injects the packet into the service chain.)

Regarding Claim 6, Bosch discloses A method of processing an enforcement rules policy in a communications network comprising virtualized functions, called service functions (SF) (Bosch: para.0059 “FIG. 5 is a simplified flow diagram 500 illustrating example operations associated with consuming, by a given service anchored on a given service chain, policy and/or charging information that may be contained in a service header (e.g., NSH) for a subscriber's packet in one example operation of communication system 10.”), the method comprising: 
in at least one of the service functions (SFi), a preliminary receiving, from an SDN controller (Bosch: para.0060 local policy anchor) of the network, a policy enforcement local context (Bosch: para.0060 additional information and para.0037, policy information) associated with the at least one service function (SFi) (Bosch: Bosch: para.0037 “In one or more embodiments, new policies for a given policy server can be enforced, updated, renewed, etc. for one or more services anchored on one or more service chains by the policy server ‘pushing’ its new policy information to local policy anchor 34. In one or more embodiments, local policy anchor 34 may relay the new policies to the service(s) by including the new policies in-line (e.g., through use of an NSH packet header, with or without a payload) on subsequent packet flows for chains including the service(s). In one or more embodiments, local policy anchor 34 may also ‘push’ the new policies onto the associated service(s) if the service(s) if the service(s) has established a policy session with local policy anchor 34.” para.0060 “Processing may start at 510 when a give service anchored on a given chain may receive a subscriber's packet having a service header (e.g., an NSH). At 512, the service may consume policy and/or charging information included in the packet service header for the subscriber's packet. At 514, the service may determine if additional information is needed in order to enforce a given policy and/or charging rule/function. If so, at 520, the service may establish a session with local policy anchor 34 using the IP address for local policy anchor 34, which may be included in the service header for the subscriber's packet. At 522, the service may load the additional information. In various embodiments, policy and/or charging information may be loaded using push or pull mechanisms between the service and local policy anchor 34.” The service can receive additional information from the local policy anchor);
receiving at least one packet enriched with an encapsulation header by a packet router, called a classifier of the network (Bosch: fig. 4 440-446 para.0057 “classifier 38a may encapsulate the policy and/or charging information and the IP address for local policy anchor 34 in a service header for the subscriber's packet at 440. At 442, classifier 38b may append the packet with the service header. In one or more embodiments, the header may be an NSH as defined by IETF standards. At 446, classifier 38a may inject the subscriber's packet with the service header into the determined service chain for the subscriber.” classifier sends packet with the encapsulated service header into the service, therefore to the first service of the service chain.); and 
processing the at least one enriched packet, in response to the policy enforcement local context associated with the at least one service function (SFi) (Bosch: para.0061 “At 530, the service may enforce one or more policies and/or charging rules/functions for the subscriber (e.g., using additionally loaded information and/or information originally contained in the service header). After enforcing one or more policies and/or charging rules/functions, at 532 the service may forward the subscriber's packet with the service header to another service anchored on a chain or to a classifier (e.g., for a service at the end of a service chain, depending on the direction of flow for a packet).” the policies are enforced and applied to the subscribers packet and forwarded.).
However while Bosch discloses that the service chain information includes a specific chain, for example 36 1-N in Fig. 1, and shows examples of services such as deep packet inspection, NAPT, and others in para.0022 Bosch does not explicitly disclose the at least one local context comprising at least one definition of at least one action to be performed by the at least one of the service functions (SFi).
Wang discloses generating, from a set of rules describing the policy, called a model, at least one policy enforcement local context associated with at least one of the service functions (SFi) (Wang: para.0049 “For example, the classifier is configured with classification rules for identifying an SFC and/or a service flow, application-specific contextual information, and a forwarding scope for the application-specific contextual information.” para.0049 “The classifier generates a service header (e.g., an SCH or an NSH) according to the classification rule, application-specific contextual information, and the forward scope. For example, the service header may carry a path identifier that identifies the service flow, a set of application-specific contextual information and the SFs that are included in the forwarding scope for each application-specific context metadata. The service header may indicate whether the application-specific contextual information may be forwarded to any SFs in the service flow or selectively forwarded to some SFs, as discussed more fully below.” para.0056 “At step 940, when the first of the application data packets matches the classification rule, a first SFC packet is generated by adding the dynamic application-specific contextual data to the first application data packet according to the classification rule to enable communication of the application-specific contextual data to at least one of the SFs in the SFC.” various types of information are determined based on a set of classification rules, such as an SFC, service function chain, contextual information to be used for the functions provided by the SFC can be determined and included into the service header of the packet.), 
the at least one local context comprising at least one definition of at least one action to be performed by the at least one of the service functions (SFi) (Wang: para.0027 “Some SFCs, such as voice over Internet protocol (VoIP) applications or other Internet multimedia service (IMS) applications, may provide supplementary services through SFs, such as transcoding, encryption, and/or fraud prevention…However, the operations of the transcoding, the encryption, and the fraud prevention are all dependent on contextual information specific to a call, where the contextual information varies on a per call basis. For example, a transcoding function may operate on codec parameters, an encryption function may operate based on encryption parameters and/or encryption keys, and a fraud prevention function may operate on call information that are generated when a call is placed. As such, the contextual information may be referred to as dynamic application-specific contextual information, which is determined and/or generated dynamically upon an initiation of an application and may be updated based on an operation associated with the application.” application-specific contextual information includes specific information that is required to perform the specific service functions, thereby defining the action to be performed by that service function.), and 
an encapsulation header comprising a context regarding the model (Wang: para.0049 “The classifier generates a service header (e.g., an SCH or an NSH) according to the classification rule, application-specific contextual information, and the forward scope. For example, the service header may carry a path identifier that identifies the service flow, a set of application-specific contextual information and the SFs that are included in the forwarding scope for each application-specific context metadata. The service header may indicate whether the application-specific contextual information may be forwarded to any SFs in the service flow or selectively forwarded to some SFs, as discussed more fully below.”  para.0056 “At step 940, when the first of the application data packets matches the classification rule, a first SFC packet is generated by adding the dynamic application-specific contextual data to the first application data packet according to the classification rule to enable communication of the application-specific contextual data to at least one of the SFs in the SFC.” the context generated from the model, as described above, is incorporated into the header.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bosch with Wang in order to incorporate the at least one local context comprising at least one definition of at least one action to be performed by the at least one of the service functions.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing tailored services to packets using contextual information that further defines actions to be performed by the services functions (Wang: para.0049.)

Regarding Claim 7, Bosch-Wang discloses claim 6 as set forth above.
Bosch further discloses wherein the processing comprises executing at least one action defined in the policy enforcement local context in response to at least one characteristic of the at least one enriched packet (Bosch: para.0061 “At 530, the service may enforce one or more policies and/or charging rules/functions for the subscriber (e.g., using additionally loaded information and/or information originally contained in the service header).” at least one action from the policies received is enforced.  For example, para.0043-44 “PCRF 44 may decide policy control and/or charging activities to apply to a given subscriber based on various Policy Charging and Control (PCC) rules. PCRF 44 can be configured to use user subscription information as a basis for the policy and charging control decisions….  In various embodiments, OCS 46 and/or OFCS 48 may enable a service provider to manage services and/or application charging/rating rules /functions across all access types, device types and/or subscribers for communications system 10.” shows various types of information that is used to enforce particular rules onto the packet, based on characteristics, such as the subscriber information. ), 
and delivering a result -4-Application No.: Unassigned Filing Date:Herewithcomprising at least one piece of information for identifying at least one service function (SFj) that is a destination of the processed enriched packet (Bosch: para.0061 “At 530, the service may enforce one or more policies and/or charging rules/functions for the subscriber (e.g., using additionally loaded information and/or information originally contained in the service header). After enforcing one or more policies and/or charging rules/functions, at 532 the service may forward the subscriber's packet with the service header to another service anchored on a chain or to a classifier (e.g., for a service at the end of a service chain, depending on the direction of flow for a packet).” the policies are enforced and applied to the subscribers packet and forwarded.).

Regarding Claim 9 Bosch discloses A Software-Defined Networking (SDN} controller module (Bosch: para.0053 Local Policy Anchor 34 and SDN controller 32 together) comprising a processor (Bosch: para.0047) configured to: 
generate, from a set of rules, called a model, describing an enforcement rules policy in a virtualized communications network (Bosch: para.0053 virtual network domain 80)  comprising virtualized functions called service functions (SF) (Bosch: para.0033 “Local policy anchor 34 may execute the policies and/or charging rules/functions and may derive a classification, which can indicate a service chain to receive the flow” local anchor uses the policies and charging rules and functions, together these make up the model), 
at least one policy enforcement local context associated with at least one of the service functions (SFi) (Bosch: para.0056 “Based on the policy and/or charging information for the subscriber, local policy anchor 34 may determine a service chain to receive the subscriber's packet at 430. At 432, local policy anchor 34 may communicate the determined service chain, subscriber policy and/or charging information and an IP address for local policy anchor 34 to classifier 38a.:” in this case, the service chain is the “local context” that contains information about the next service to be applied. The context is subscriber policy information.); 
and an encapsulation header (Bosch: para.0037 “In one or more embodiments, local policy anchor 34 may relay the new policies to the service(s) by including the new policies in-line (e.g., through use of an NSH packet header, with or without a payload) on subsequent packet flows for chains including the service(s).” NSH packet header) 
 comprising a context regarding the model (Bosch: para.0030 “In various embodiments, Gi-LAN SG 30, via classifiers 38 a-38 b, can then enforce the new and/or updated policies on the services in a given chain by including the new policy rules in-line with IP traffic in the NSH packet header for packets flowing through the service chain.” para.0033 “Local policy anchor 34 may execute the policies and/or charging rules/functions and may derive a classification, which can indicate a service chain to receive the flow” local anchor uses the policies and charging rules and functions, together these make up the model);
forward of the at least one local context to the service function (SFi) (SFi) (Bosch: para.0037 “In one or more embodiments, new policies for a given policy server can be enforced, updated, renewed, etc. for one or more services anchored on one or more service chains by the policy server ‘pushing’ its new policy information to local policy anchor 34. In one or more embodiments, local policy anchor 34 may relay the new policies to the service(s) by including the new policies in-line (e.g., through use of an NSH packet header, with or without a payload) on subsequent packet flows for chains including the service(s). In one or more embodiments, local policy anchor 34 may also ‘push’ the new policies onto the associated service(s) if the service(s) if the service(s) has established a policy session with local policy anchor 34.” the policy information regarding the services can also be forwarded to the services themselves.); 
forward of the encapsulation header to at least one packet router, called a classifier (Bosch: para.0033 “Local policy anchor 34 may communicate or inform classifiers 38a-38b of the service chain classification determined for the subscriber's flow and may provide a set of parameters to the classifiers which can be encapsulated in an NSH packet header for the FSOL packet and subsequent packets of the subscriber's flow.” and Fig. 4, here it can be seen that the subscriber flow, service chain classification can all be sent via an NSH packet header, when the packet is a first sign of life packet. Fig.4 shows in steps 412->420 ->422->424->430 how the local anchor processes the FSOL packet and sends the header to the classifier.).
However while Bosch discloses that the service chain information includes a specific chain, for example 36 1-N in Fig. 1, and shows examples of services such as deep packet inspection, NAPT, and others in para.0022 Bosch does not explicitly disclose the at least one local context comprising at least one definition of at least one action to be performed by the at least one of the service functions (SFi).
Wang discloses generating, from a set of rules describing the policy, called a model, at least one policy enforcement local context associated with at least one of the service functions (SFi) (Wang: para.0049 “For example, the classifier is configured with classification rules for identifying an SFC and/or a service flow, application-specific contextual information, and a forwarding scope for the application-specific contextual information.” para.0049 “The classifier generates a service header (e.g., an SCH or an NSH) according to the classification rule, application-specific contextual information, and the forward scope. For example, the service header may carry a path identifier that identifies the service flow, a set of application-specific contextual information and the SFs that are included in the forwarding scope for each application-specific context metadata. The service header may indicate whether the application-specific contextual information may be forwarded to any SFs in the service flow or selectively forwarded to some SFs, as discussed more fully below.” para.0056 “At step 940, when the first of the application data packets matches the classification rule, a first SFC packet is generated by adding the dynamic application-specific contextual data to the first application data packet according to the classification rule to enable communication of the application-specific contextual data to at least one of the SFs in the SFC.” various types of information are determined based on a set of classification rules, such as an SFC, service function chain, contextual information to be used for the functions provided by the SFC can be determined and included into the service header of the packet.), 
the at least one local context comprising at least one definition of at least one action to be performed by the at least one of the service functions (SFi) (Wang: para.0027 “Some SFCs, such as voice over Internet protocol (VoIP) applications or other Internet multimedia service (IMS) applications, may provide supplementary services through SFs, such as transcoding, encryption, and/or fraud prevention…However, the operations of the transcoding, the encryption, and the fraud prevention are all dependent on contextual information specific to a call, where the contextual information varies on a per call basis. For example, a transcoding function may operate on codec parameters, an encryption function may operate based on encryption parameters and/or encryption keys, and a fraud prevention function may operate on call information that are generated when a call is placed. As such, the contextual information may be referred to as dynamic application-specific contextual information, which is determined and/or generated dynamically upon an initiation of an application and may be updated based on an operation associated with the application.” application-specific contextual information includes specific information that is required to perform the specific service functions, thereby defining the action to be performed by that service function.), and 
an encapsulation header comprising a context regarding the model (Wang: para.0049 “The classifier generates a service header (e.g., an SCH or an NSH) according to the classification rule, application-specific contextual information, and the forward scope. For example, the service header may carry a path identifier that identifies the service flow, a set of application-specific contextual information and the SFs that are included in the forwarding scope for each application-specific context metadata. The service header may indicate whether the application-specific contextual information may be forwarded to any SFs in the service flow or selectively forwarded to some SFs, as discussed more fully below.”  para.0056 “At step 940, when the first of the application data packets matches the classification rule, a first SFC packet is generated by adding the dynamic application-specific contextual data to the first application data packet according to the classification rule to enable communication of the application-specific contextual data to at least one of the SFs in the SFC.” the context generated from the model, as described above, is incorporated into the header.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bosch with Wang in order to incorporate the at least one local context comprising at least one definition of at least one action to be performed by the at least one of the service functions.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing tailored services to packets using contextual information that further defines actions to be performed by the services functions (Wang: para.0049.)

Regarding Claim 10, Bosch discloses A virtualized function module, called a service function module (Bosch: para.0059 “FIG. 5 is a simplified flow diagram 500 illustrating example operations associated with consuming, by a given service anchored on a given service chain, policy and/or charging information that may be contained in a service header (e.g., NSH) for a subscriber's packet in one example operation of communication system 10.” at least one ofthe virtualized service nodes in Fig. 3 in service chain 36.1), in a virtualized communications network (Bosch: para.0053 virtual network domain 80), 
wherein the module comprises a policy enforcement logic module (Bosch: para.0059 “FIG. 5 is a simplified flow diagram 500 illustrating example operations associated with consuming, by a given service anchored on a given service chain, policy and/or charging information that may be contained in a service header (e.g., NSH) for a subscriber's packet in one example operation of communication system 10.” the program/code that operates the steps of Fig. 5 at the service node) wherein the virtualized function module is executed by a processor (Bosch: para.0047-48) configured to: 
receive, from a Software-Defined Networking (SDN) controller (Bosch: para.0060 local policy anchor) of the network, of a policy enforcement local context (Bosch: para.0060 additional information and para.0037, policy information) associated with the service function module (Bosch: Bosch: para.0037 “In one or more embodiments, new policies for a given policy server can be enforced, updated, renewed, etc. for one or more services anchored on one or more service chains by the policy server ‘pushing’ its new policy information to local policy anchor 34. In one or more embodiments, local policy anchor 34 may relay the new policies to the service(s) by including the new policies in-line (e.g., through use of an NSH packet header, with or without a payload) on subsequent packet flows for chains including the service(s). In one or more embodiments, local policy anchor 34 may also ‘push’ the new policies onto the associated service(s) if the service(s) if the service(s) has established a policy session with local policy anchor 34.” para.0060 “Processing may start at 510 when a give service anchored on a given chain may receive a subscriber's packet having a service header (e.g., an NSH). At 512, the service may consume policy and/or charging information included in the packet service header for the subscriber's packet. At 514, the service may determine if additional information is needed in order to enforce a given policy and/or charging rule/function. If so, at 520, the service may establish a session with local policy anchor 34 using the IP address for local policy anchor 34, which may be included in the service header for the subscriber's packet. At 522, the service may load the additional information. In various embodiments, policy and/or charging information may be loaded using push or pull mechanisms between the service and local policy anchor 34.” The service can receive additional information from the local policy anchor); 
receive of at least one packet enriched with an encapsulation header by a packet router, called a classifier of the network (Bosch: fig. 4 440-446 para.0057 “classifier 38a may encapsulate the policy and/or charging information and the IP address for local policy anchor 34 in a service header for the subscriber's packet at 440. At 442, classifier 38b may append the packet with the service header. In one or more embodiments, the header may be an NSH as defined by IETF standards. At 446, classifier 38a may inject the subscriber's packet with the service header into the determined service chain for the subscriber.” classifier sends packet with the encapsulated service header into the service, therefore to the first service of the service chain.); and 
process of the at least one enriched packet in response to the policy enforcement local context (Bosch: para.0061 “At 530, the service may enforce one or more policies and/or charging rules/functions for the subscriber (e.g., using additionally loaded information and/or information originally contained in the service header). After enforcing one or more policies and/or charging rules/functions, at 532 the service may forward the subscriber's packet with the service header to another service anchored on a chain or to a classifier (e.g., for a service at the end of a service chain, depending on the direction of flow for a packet).” the policies are enforced and applied to the subscribers packet and forwarded.).
However while Bosch discloses that the service chain information includes a specific chain, for example 36 1-N in Fig. 1, and shows examples of services such as deep packet inspection, NAPT, and others in para.0022 Bosch does not explicitly disclose the at least one local context comprising at least one definition of at least one action to be performed by the at least one of the service functions (SFi).
Wang discloses generating, from a set of rules describing the policy, called a model, at least one policy enforcement local context associated with at least one of the service functions (SFi) (Wang: para.0049 “For example, the classifier is configured with classification rules for identifying an SFC and/or a service flow, application-specific contextual information, and a forwarding scope for the application-specific contextual information.” para.0049 “The classifier generates a service header (e.g., an SCH or an NSH) according to the classification rule, application-specific contextual information, and the forward scope. For example, the service header may carry a path identifier that identifies the service flow, a set of application-specific contextual information and the SFs that are included in the forwarding scope for each application-specific context metadata. The service header may indicate whether the application-specific contextual information may be forwarded to any SFs in the service flow or selectively forwarded to some SFs, as discussed more fully below.” para.0056 “At step 940, when the first of the application data packets matches the classification rule, a first SFC packet is generated by adding the dynamic application-specific contextual data to the first application data packet according to the classification rule to enable communication of the application-specific contextual data to at least one of the SFs in the SFC.” various types of information are determined based on a set of classification rules, such as an SFC, service function chain, contextual information to be used for the functions provided by the SFC can be determined and included into the service header of the packet.), 
the at least one local context comprising at least one definition of at least one action to be performed by the at least one of the service functions (SFi) (Wang: para.0027 “Some SFCs, such as voice over Internet protocol (VoIP) applications or other Internet multimedia service (IMS) applications, may provide supplementary services through SFs, such as transcoding, encryption, and/or fraud prevention…However, the operations of the transcoding, the encryption, and the fraud prevention are all dependent on contextual information specific to a call, where the contextual information varies on a per call basis. For example, a transcoding function may operate on codec parameters, an encryption function may operate based on encryption parameters and/or encryption keys, and a fraud prevention function may operate on call information that are generated when a call is placed. As such, the contextual information may be referred to as dynamic application-specific contextual information, which is determined and/or generated dynamically upon an initiation of an application and may be updated based on an operation associated with the application.” application-specific contextual information includes specific information that is required to perform the specific service functions, thereby defining the action to be performed by that service function.), and 
an encapsulation header comprising a context regarding the model (Wang: para.0049 “The classifier generates a service header (e.g., an SCH or an NSH) according to the classification rule, application-specific contextual information, and the forward scope. For example, the service header may carry a path identifier that identifies the service flow, a set of application-specific contextual information and the SFs that are included in the forwarding scope for each application-specific context metadata. The service header may indicate whether the application-specific contextual information may be forwarded to any SFs in the service flow or selectively forwarded to some SFs, as discussed more fully below.”  para.0056 “At step 940, when the first of the application data packets matches the classification rule, a first SFC packet is generated by adding the dynamic application-specific contextual data to the first application data packet according to the classification rule to enable communication of the application-specific contextual data to at least one of the SFs in the SFC.” the context generated from the model, as described above, is incorporated into the header.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bosch with Wang in order to incorporate the at least one local context comprising at least one definition of at least one action to be performed by the at least one of the service functions.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing tailored services to packets using contextual information that further defines actions to be performed by the services functions (Wang: para.0049.)

Regarding Claim 11, Bosch discloses A system comprising a software-Defined Networking (SDN) controller (Bosch: para.0053 Local Policy Anchor 34 and SDN controller 32 together) comprising a processor configured to: 
generate, from a set of rules, called a model, describing an enforcement rules policy in a virtualized communications network comprising virtualized functions (Bosch: para.0053 virtual network domain 80) called service functions (SF) (Bosch: para.0033 “Local policy anchor 34 may execute the policies and/or charging rules/functions and may derive a classification, which can indicate a service chain to receive the flow” local anchor uses the policies and charging rules and functions, together these make up the model), 
at least one policy enforcement local context associated with at least one of the service functions (SFi) (Bosch: para.0056 “Based on the policy and/or charging information for the subscriber, local policy anchor 34 may determine a service chain to receive the subscriber's packet at 430. At 432, local policy anchor 34 may communicate the determined service chain, subscriber policy and/or charging information and an IP address for local policy anchor 34 to classifier 38a.:” in this case, the service chain is the “local context”, it can be seen in dependent claim 4 that the local context can be an action to be performed.  The context is subscriber policy information.); 
and an encapsulation header (Bosch: para.0037 “In one or more embodiments, local policy anchor 34 may relay the new policies to the service(s) by including the new policies in-line (e.g., through use of an NSH packet header, with or without a payload) on subsequent packet flows for chains including the service(s).” NSH packet header) 
forward of the at least one local context to the service function (SFi) (Bosch: para.0037 “In one or more embodiments, new policies for a given policy server can be enforced, updated, renewed, etc. for one or more services anchored on one or more service chains by the policy server ‘pushing’ its new policy information to local policy anchor 34. In one or more embodiments, local policy anchor 34 may relay the new policies to the service(s) by including the new policies in-line (e.g., through use of an NSH packet header, with or without a payload) on subsequent packet flows for chains including the service(s). In one or more embodiments, local policy anchor 34 may also ‘push’ the new policies onto the associated service(s) if the service(s) if the service(s) has established a policy session with local policy anchor 34.” the policy information regarding the services can also be forwarded to the services themselves.); 
forward of the encapsulation header to at least one packet router, called a classifier (Bosch: para.0033 “Local policy anchor 34 may communicate or inform classifiers 38a-38b of the service chain classification determined for the subscriber's flow and may provide a set of parameters to the classifiers which can be encapsulated in an NSH packet header for the FSOL packet and subsequent packets of the subscriber's flow.” and Fig. 4, here it can be seen that the subscriber flow, service chain classification can all be sent via an NSH packet header, when the packet is a first sign of life packet. Fig.4 shows in steps 412->420 ->422->424->430 how the local anchor processes the FSOL packet and sends the header to the classifier.); 
a virtualized function module called a service function module (Bosch: para.0059 “FIG. 5 is a simplified flow diagram 500 illustrating example operations associated with consuming, by a given service anchored on a given service chain, policy and/or charging information that may be contained in a service header (e.g., NSH) for a subscriber's packet in one example operation of communication system 10.” at least one of the virtualized service nodes in Fig. 3 in service chain 36.1 is the service function module.);
wherein the module comprises a policy enforcement logic module (Bosch: para.0060-para.0061 “At 512, the service may consume policy and/or charging information included in the packet service header for the subscriber's packet.  …At 530, the service may enforce one or more policies and/or charging rules/functions for the subscriber (e.g., using additionally loaded information and/or information originally contained in the service header).” the virtualized service node is capable of enforcing a policy, thereby contains logic/programming/instructions/module that performs policy enforcement), 
wherein the virtualized function module (Bosch: Fig. 3 the services 80, para.0059) is executed by a processor configured to: receive, from the SDN controller (Bosch: para.0053 Local Policy Anchor 34 and SDN controller 32 together), the policy enforcement local context associated with the service function module (Bosch: fig. 4 440-446 Bosch: para.0033 “Local policy anchor 34 may communicate or inform classifiers 38a-38b of the service chain classification determined for the subscriber's flow and may provide a set of parameters to the classifiers which can be encapsulated in an NSH packet header for the FSOL packet and subsequent packets of the subscriber's flow.” para.0057 “classifier 38a may encapsulate the policy and/or charging information and the IP address for local policy anchor 34 in a service header for the subscriber's packet at 440. At 442, classifier 38b may append the packet with the service header. In one or more embodiments, the header may be an NSH as defined by IETF standards. At 446, classifier 38a may inject the subscriber's packet with the service header into the determined service chain for the subscriber.”  local policy anchor forwards policy and changing information to the classifier, and classifier sends packet with the encapsulated service header into the service, therefore to the first service of the service chain.); 
receive at least one packet enriched with the encapsulation header and process the at least one enriched packet in response to the policy enforcement local context (Bosch: para.0060 “Processing may start at 510 when a give service anchored on a given chain may receive a subscriber's packet having a service header (e.g., an NSH). At 512, the service may consume policy and/or charging information included in the packet service header for the subscriber's packet.” para.0061 “At 530, the service may enforce one or more policies and/or charging rules/functions for the subscriber (e.g., using additionally loaded information and/or information originally contained in the service header).” the packet contains the NSH header, and the packet is processed using the policy information.);
and a packet router, called a classifier (SCL), receiving the encapsulation header from the SDN controller (Bosch: para.0033 “Local policy anchor 34 may communicate or inform classifiers 38a-38b of the service chain classification determined for the subscriber's flow and may provide a set of parameters to the classifiers which can be encapsulated in an NSH packet header for the FSOL packet and subsequent packets of the subscriber's flow.” and Fig. 4, here it can be seen that the subscriber flow, service chain classification can all be sent via an NSH packet header, when the packet is a first sign of life packet. Fig.4 shows in steps 412->420 ->422->424->430 how the local anchor processes the FSOL packet and sends the header to the classifier.) and 
delivering, for the at least one incoming packet, at least one packet enriched with the encapsulation header (Bosch: fig. 4 440-446 para.0057 “classifier 38a may encapsulate the policy and/or charging information and the IP address for local policy anchor 34 in a service header for the subscriber's packet at 440. At 442, classifier 38b may append the packet with the service header. In one or more embodiments, the header may be an NSH as defined by IETF standards. At 446, classifier 38a may inject the subscriber's packet with the service header into the determined service chain for the subscriber.” classifier sends packet with the encapsulated service header into the service, therefore to the first service of the service chain.).
However while Bosch discloses that the service chain information includes a specific chain, for example 36 1-N in Fig. 1, and shows examples of services such as deep packet inspection, NAPT, and others in para.0022 Bosch does not explicitly disclose the at least one local context comprising at least one definition of at least one action to be performed by the at least one of the service functions (SFi).
Wang discloses generating, from a set of rules describing the policy, called a model, at least one policy enforcement local context associated with at least one of the service functions (SFi) (Wang: para.0049 “For example, the classifier is configured with classification rules for identifying an SFC and/or a service flow, application-specific contextual information, and a forwarding scope for the application-specific contextual information.” para.0049 “The classifier generates a service header (e.g., an SCH or an NSH) according to the classification rule, application-specific contextual information, and the forward scope. For example, the service header may carry a path identifier that identifies the service flow, a set of application-specific contextual information and the SFs that are included in the forwarding scope for each application-specific context metadata. The service header may indicate whether the application-specific contextual information may be forwarded to any SFs in the service flow or selectively forwarded to some SFs, as discussed more fully below.” para.0056 “At step 940, when the first of the application data packets matches the classification rule, a first SFC packet is generated by adding the dynamic application-specific contextual data to the first application data packet according to the classification rule to enable communication of the application-specific contextual data to at least one of the SFs in the SFC.” various types of information are determined based on a set of classification rules, such as an SFC, service function chain, contextual information to be used for the functions provided by the SFC can be determined and included into the service header of the packet.), 
the at least one local context comprising at least one definition of at least one action to be performed by the at least one of the service functions (SFi) (Wang: para.0027 “Some SFCs, such as voice over Internet protocol (VoIP) applications or other Internet multimedia service (IMS) applications, may provide supplementary services through SFs, such as transcoding, encryption, and/or fraud prevention…However, the operations of the transcoding, the encryption, and the fraud prevention are all dependent on contextual information specific to a call, where the contextual information varies on a per call basis. For example, a transcoding function may operate on codec parameters, an encryption function may operate based on encryption parameters and/or encryption keys, and a fraud prevention function may operate on call information that are generated when a call is placed. As such, the contextual information may be referred to as dynamic application-specific contextual information, which is determined and/or generated dynamically upon an initiation of an application and may be updated based on an operation associated with the application.” application-specific contextual information includes specific information that is required to perform the specific service functions, thereby defining the action to be performed by that service function.), and 
an encapsulation header comprising a context regarding the model (Wang: para.0049 “The classifier generates a service header (e.g., an SCH or an NSH) according to the classification rule, application-specific contextual information, and the forward scope. For example, the service header may carry a path identifier that identifies the service flow, a set of application-specific contextual information and the SFs that are included in the forwarding scope for each application-specific context metadata. The service header may indicate whether the application-specific contextual information may be forwarded to any SFs in the service flow or selectively forwarded to some SFs, as discussed more fully below.”  para.0056 “At step 940, when the first of the application data packets matches the classification rule, a first SFC packet is generated by adding the dynamic application-specific contextual data to the first application data packet according to the classification rule to enable communication of the application-specific contextual data to at least one of the SFs in the SFC.” the context generated from the model, as described above, is incorporated into the header.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bosch with Wang in order to incorporate the at least one local context comprising at least one definition of at least one action to be performed by the at least one of the service functions.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing tailored services to packets using contextual information that further defines actions to be performed by the services functions (Wang: para.0049.)

Regarding Claim 12, Bosch-Wang discloses claim 1 as set forth above.
Bosch further discloses A computing environment comprising a processor and a memory, the memory storing program code instructions executed by the processor for the implementing of the method according to claim 1 (Bosch: para.0047, para.0050).

Regarding Claim 13, Bosch-Wang discloses claim 1 as set forth above.
Bosch further discloses A non-transitory computer readable storage medium on which there are stored program instructions adapted to implementing of the method claim 1 when the program instructions are executed by a processor (Bosch: para.0047, para.0050).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosch et al. (hereinafter Bosch, US 2015/0334595 A1) in view of Wang et al. (hereinafter Wang, US 2016/0352629 A1) in view of Chu et al. (hereinafter Chu, US 2016/0218918 A1).
Regarding Claim 3, Bosch-Wang discloses claim 2 as set forth above.
However Bosch does not explicitly disclose wherein the at least one enforcement policy chain describes at least one chaining of at least one of the service functions (SFi) according to at least one piece of information representative of a predefined set of communications rules, called a contract, between a first and second group of devices of the communications network the first group comprising at least one device that is the sender of at least one packet and the second group comprising at least one device that is a destination of least -3-Application No.: Unassigned Filing Date:Herewith one packet, and/or of a piece of information representative of at least one device in the first group and/or of at least one packet characteristic.
Chu discloses wherein the at least one enforcement policy chain (Chu: para.0046 policy/policy rules in the contract) describes at least one chaining of at least one of the service functions (SFi) according to at least one piece of information representative of a predefined set of communications rules, called a contract (Chu: para.0046 “Policy rules of contracts defined in the service profile may be mapped to a logical service chain table that comprises multiple flow constraints on traffic flowing between a source, destination and possibly one or more intermediary check points.” a policy description is defined that describes how the contract is used to defined the services in the service chain.), 
between a first and second group of devices of the communications network the first group comprising at least one device that is the sender of at least one packet and the second group comprising at least one device that is a destination (Chu: para.0033 “A contract may comprise a list of policy rules defining traffic constraints between two EPGs, such as access control lists (ACLs) as quality of service (QoS) and possibly other constraints such as required processing by one or more network appliances.” the contract defined policy rules between two end point groups.)
of least -3-Application No.: UnassignedFiling Date:Herewith one packet, and/or of a piece of information representative of at least one device in the first group and/or of at least one packet characteristic (Chu: para.0033 “Each policy rule includes one or more classifiers and associated action. A classifier includes protocol, ports and direction used in classifying traffic in accordance with the policy rule. Protocols may include for example TCP, UDP, and HTTP etc. Ports may be specified individually, multiply, or in ranges. Direction may be inbound, outbound or bidirectional. An action may include a type and a value, where the action type could be allow, drop, redirect, mirror and log. The associated value may be optional depending upon the associated action type. If the action type is redirect, the value may comprise a service chain ID which refers to a service chain definition.” the contract defines rules/policies that define how the two groups communicate based on protocols and protocol, which describe the packet, packet characteristic, and the device information is part of the contract as it defined end point groups in para.0033.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bosch-Wang with Chu in order to incorporate wherein the at least one enforcement policy chain describes at least one chaining of at least one of the service functions (SFi) according to at least one piece of information representative of a predefined set of communications rules, called a contract, between a first and second group of devices of the communications network the first group comprising at least one device that is the sender of at least one packet and the second group comprising at least one device that is a destination of least -3-Application No.: Unassigned Filing Date:Herewith one packet, and/or of a piece of information representative of at least one device in the first group and/or of at least one packet characteristic.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of efficiently defining packet classification using the contact between end points (Chu: para.0029, para.0033).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosch et al. (hereinafter Bosch, US 2015/0334595 A1) in view of Wang et al. (hereinafter Wang, US 2016/0352629 A1) in view of Guichard et al. (hereinafter Guichard, US 2014/0334488 A1).
Regarding Claim 8, Bosch-Wang discloses claim 7 as set forth above.
However Bosch does not explicitly disclose wherein the processing also comprises updating the encapsulation header as a function of the result of the executing.
Guichard discloses wherein the processing also comprises updating the encapsulation header as a function of the result of the executing (Guichard: para.0038 “As explained above, each network node receives from a central controller and stores information mapping service function identifiers to network nodes. Each network node will determine a next network node in the service chain at which a next service function is to be applied to the packet based on the network service header and the stored information, update the location information in the network service header to indicate an updated location of the packet along the service chain, and forward the packet to the next network node at which the next service function is to be applied to the packet.” each packet after processing, updates the header before forwarding to the next node.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bosch-Wang with Guichard in order to incorporate wherein the processing also comprises updating the encapsulation header as a function of the result of the executing.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving performance of the system by informing the next packet of current state of the packet in the service chain (Guichard: para.0038).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu US 2016/0294705 A1 please see para.0084 and fig. 6 that shows how the controller interacts with the services and the classifier, like the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453